Case 1:20-mc-00087-DBH Document 8 Filed 06/04/20 Page 1 of 3      PageID #: 160



                     UNITED STATES DISTRICT COURT

                            DISTRICT OF MAINE


IN RE:                                   )
                                         )      CHAPTER 7
GEORGE C. MITCHELL        AND            )      CASE NO. 1:19-bk-10167 MAF
DONNA M. MITCHELL,                       )
                                         )      ADVERSARY PROCEEDING
                        DEBTORS          )      CASE NO. 20-01001
_____________________________________    )
                                         )
ANTHONY J. MANHART,                      )
CHAPTER 7 TRUSTEE,                       )
                                         )
                        PLAINTIFF        )
                                         )
V.                                       )       CIVIL NO. 1:20-MC-87-DBH
                                         )
LITITZ MUTUAL INSURANCE                  )
COMPANY,                                 )
                                         )
                        DEFENDANT        )


            DECISION AND ORDER ON DEFENDANT’S MOTION
               TO WITHDRAW ADVERSARY PROCEEDING


      Under this District’s Local Rule 83.6(a), all cases and civil proceedings

arising under Title 11 are automatically referred to the bankruptcy court. The

defendant has moved to withdraw the reference of this adversary proceeding—a

contest over whether there is insurance coverage with respect to a 2018

residential fire in Pennsylvania, a non-core proceeding—under 28 U.S.C.

§ 157(d) and Federal Rule of Bankruptcy Procedure 5011(a). The Chapter 7

trustee for the debtors objects to the motion to withdraw. I heard oral argument

by telephone on June 3, 2020. I DENY the motion.
Case 1:20-mc-00087-DBH Document 8 Filed 06/04/20 Page 2 of 3        PageID #: 161



      Under section 157(d), withdrawal of the reference is discretionary, and the

party seeking withdrawal bears the burden of demonstrating cause. Turner v.

Boyle, 425 B.R. 20, 23-24 (D. Me. 2010).       Factors to consider are: judicial

economy; uniformity of bankruptcy administration; reducing forum shopping

and confusion; conserving debtor and creditor resources; expediting the

bankruptcy process; and demand for a jury trial. Id. at 24. In this case, the

defendant insurance company has demanded a jury trial and has not consented

to the bankruptcy court conducting a jury trial. Def.’s Mot. at 5, 7 (ECF No. 1).

The bankruptcy court cannot conduct a jury trial unless the parties consent. 28

U.S.C. § 157(e). (The defendant’s motion to withdraw is timely.)

      In its motion, the defendant says that judicial economy, uniformity of

bankruptcy administration, reducing confusion, and the jury demand all call for

removal of the reference. Mot. at 5-6. In its reply, it adds efficiency and speedy

determination of the dispute as factors supporting withdrawal. Reply at 2-3 (ECF

No. 5). I am not persuaded. I do not see how withdrawing the reference will

further any of those goals here.    This District’s bankruptcy judges are very

capable and run a tight ship. Unlike Article III judges, they are not distracted

by the demands of a criminal docket. This is not a complicated case where

“educat[ing] two different judges,” Reply at 3, need affect judicial or party

resources. As for the jury demand, insurance coverage disputes seldom reach a

jury, in part because disputes usually involve judicial interpretation of contract

language and because insurance companies often are wary of jury attitudes. If

this case ever reaches the stage of jury trial, there will be time enough to

withdraw the reference. At the moment, all civil jury trials are suspended in this
                                                                                 2
Case 1:20-mc-00087-DBH Document 8 Filed 06/04/20 Page 3 of 3              PageID #: 162



District due to the COVID-19 pandemic, and I do not know when they will

resume.

      As Judge Torresen has observed, consideration of the section 157(d) goals

            is affected by two limits on bankruptcy judges’ powers. First,
            if the Bankruptcy Court lacks the authority to enter a final
            judgment and would only be able to issue proposed findings
            of fact and conclusions of law for the district court to review
            de novo [as in a non-core proceeding like this insurance
            coverage dispute], withdrawing the reference obviates the
            need for an extra step of judicial review. Even where this
            concern is implicated, district courts sometimes determine that
            it would be useful to have the bankruptcy judge’s report and
            recommended decision or that other factors override any
            inefficiencies. Second, if one of the parties has a right to and
            demands a jury trial before an Article III judge, withdrawing
            the reference allows the same judge to preside over both
            pretrial matters and the trial itself. Even where this concern
            is implicated, district courts sometimes determine that it would
            be more efficient to have the bankruptcy judge manage the
            proceedings until the case is ready for trial, a procedure that
            presents no Seventh Amendment problems.

In re Montreal Me. & Atlantic Ry. Ltd., No. 1:15–mc–22–NT, 2015 WL 3604335,

at *8 (D. Me. June 8, 2015) (emphasis added); accord Growe v. Bilodard, Inc.,

325 B.R. 490, 492 (D. Me. 2005) (in a case where jury trial is demanded, court

can deny motion to withdraw until case is ready for trial).

      I conclude that the Turner v. Boyle factors are best promoted by leaving

the adversary proceeding in the bankruptcy court at this time.

      The Motion to Withdraw the Reference is DENIED         WITHOUT PREJUDICE    to its

renewal when the case is ready for jury trial.

      SO ORDERED.

      DATED THIS 4TH DAY OF JUNE, 2020

                                               /S/D. BROCK HORNBY
                                               D. BROCK HORNBY
                                               UNITED STATES DISTRICT JUDGE
                                                                                      3
